Citation Nr: 1736112	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  01-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent prior to March 19, 2013, for right upper extremity carpal tunnel syndrome.

2.  Entitlement to a rating in excess of 30 percent on and after March 19, 2013, for right upper extremity carpal tunnel syndrome.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  This appeal was before the Board in June 2005, October 2009, and, most recently, September 2010.  On those occasions, the Board remanded the appeal for additional development.  After the issuance of an October 2016 supplemental statement of the case, the appeal was returned to the Board for further appellate review.

While this appeal was in remand status, the rating assigned to the Veteran's service-connected right upper extremity carpal tunnel syndrome was increased to 30 percent, effective March 19, 2013.  The Board has modified the issues to reflect this grant of benefits.

This appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the September 2010 remand, the Board directed the AOJ to provide the Veteran with a VA examination in order to "ascertain the current nature and extent" of his right upper extremity carpal tunnel syndrome.  The Veteran was provided this examination in March 2013.  The appeal was not remitted to the Board until after the issuance of the October 2016 supplemental statement of the case.

Given that it occurred more than 4 years ago, the Board finds that the March 2013 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected right upper extremity carpal tunnel syndrome.  Further, the record is otherwise negative for any evidence dated after March 19, 2013, concerning the severity of this disability.  Consequently, the Board finds that a remand is warranted in order to provide the Veteran another VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, particularly evidence dated after March 19, 2013.  Any responsive records that are not already of record must be associated with the Veteran's claims file.  Based on his response, the AOJ must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.

2.  The AOJ must schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected right upper extremity carpal tunnel syndrome.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of this disability.  All necessary tests must be conducted, and all clinical findings must be reported in detail

3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the AOJ must re-adjudicate the issues.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

